On Motion for Rehearing.
The statement contained in the opinion written on the original hearing relative to sales made through the agency of the Monarch Land  Loan Company, reading: "The record does not show when such sales were consummated, but presumably they were made within the time limit named in the contract" — was inaccurate in this: The record shows that some of the land was sold during the 90-day period originally provided in the contract between the company and the owners of the land, and other sales were made after the termination of that period; but the evidence relative to the acreage sold during that period and subsequently thereto is indefinite and conflicting, and we are cited to no evidence and have found none in the record showing the acreage sold prior to the termination of the period of extension of time indorsed on the back of the contract Notwithstanding this correction in our findings of fact, the majority of the court adhere to the conclusions of law touching the contract as announced in the opinion on original hearing.
The motion for rehearing is overruled; but CONNER, Chief Justice, still adheres to his views previously expressed relative to the legal effect of the written contract mentioned above.